—Determination of respondent New York State Department of Social Services dated May 12, 1995, which, after a fair hearing, upheld the determination of respondent New York City Human Resources Administration/Department of Social Services, to discontinue petitioner’s Home Relief, Medical Assistance and Food Stamp benefits for failure, without good cause, to comply with the requirements of the Job Search Program, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louis York, J.], entered November 16, 1995), dismissed, without costs.
Petitioner forfeited his right to a determination that his purported medical disability rendered him unemployable by failing to appear for the scheduled appointment or conciliation (Matter of Bonilla v New York State Dept. of Social Servs., 219 AD2d 526, lv denied 87 NY2d 807). The Court will not second-*140guess the Hearing Officer’s discrediting of petitioner’s testimony that he did not receive notice of the appointments. Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.